UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 30, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 0-17619 (Commission File Number) American Tax Credit Properties L.P. (Exact Name of Registrant as Specified in its Governing Instruments) Delaware 13-3458875 (State or Other Jurisdiction of Organization) (I.R.S. Employer Identification No.) Richman Tax Credit Properties L.P. 340 Pemberwick Road Greenwich, Connecticut (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (203) 869-0900 Securities Registered Pursuant to Section 12(b) of the Act: None None (Title of Each Class) (Name of Each Exchange on Which Registered) Securities Registered Pursuant to Section 12(g) of the Act: Units of Limited Partnership Interest (Title of Class) Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes NoX Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes NoX Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days.YesXNo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YesXNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in a definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.X Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated Filer Non-Accelerated FilerSmaller Reporting CompanyX Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX Registrant has no voting common equity.There is no established public trading market for Registrant’s Units.Accordingly, accurate information as to the market value of a Unit at any given date is not available.As of June 27, 2013, there are 41,286 units outstanding.The aggregate sales price for such units was $41,286,000. Documents incorporated by reference: Pages 16 through 19, 21 through 35, 51 through 75 and 89 through 91of the Registrant’s prospectus dated May 6, 1988, as supplemented by Supplement No. 1 and Supplement No. 2 dated August 11, 1988 and September 20, 1988, respectively, filed pursuant to Rule 424(b)(3) under the Securities Act of 1933, and filed as Exhibits hereto, are incorporated by reference into Part I of this Annual Report. PART I Item 1. Business. General Development of Business and Narrative Description of Business American Tax Credit Properties L.P. (the "Registrant"), a Delaware limited partnership, was formed on February 12, 1988 to invest primarily in leveraged low-income multifamily residential complexes (the "Property" or "Properties") that qualified for the low-income housing tax credit (the "Low-income Housing Tax Credit") in accordance with Section 42 of the Internal Revenue Code (“IRC”), through the acquisition of limited partner equity interests (the “Local Partnership Interests”) in partnerships (the "Local Partnership" or "Local Partnerships") that are the owners of the Properties. The Local Partnerships hold their respective Properties in fee. Registrant initially invested in nineteen such Local Partnerships, including one whose Property also qualified for the historic rehabilitation tax credit in accordance with Section 47 of the IRC (the “Historic Rehabilitation Tax Credit”). Registrant considers its activity to constitute a single industry segment. Richman Tax Credit Properties L.P. (the "General Partner"), a Delaware limited partnership, was formed on February 10, 1988 to act as the General Partner of Registrant. The general partners of the General Partner are Richard Paul Richman and Richman Tax Credit Properties Inc. ("Richman Tax"), a Delaware corporation that is wholly-owned by Richard Paul Richman. Richman Tax is an affiliate of The Richman Group, Inc. ("Richman Group"), a Delaware corporation founded by Richard Paul Richman in 1988. The Amendment No. 2 to the Registration Statement on Form S-11 was filed with the Securities and Exchange Commission (the "SEC") on April 29, 1988 pursuant to the Securities Act of 1933 under Registration Statement File No. 33-20391, and was declared effective on May 4, 1988. Reference is made to the prospectus dated May 6, 1988, as supplemented by Supplement No. 1 and Supplement No. 2 dated August 11, 1988 and September 20, 1988, respectively, filed with the SEC pursuant to Rule 424(b)(3) under the Securities Act of 1933 (the "Prospectus"). Pursuant to Rule 12b-23 of the SEC's General Rules and Regulations promulgated under the Securities Exchange Act of 1934, as amended (the "Exchange Act"), the description of Registrant's business set forth under the heading "Investment Objectives and Policies" at pages 51 through 75 of the Prospectus is hereby incorporated into this Annual Report by reference. On May 11, 1988, Registrant commenced, through Merrill Lynch, Pierce, Fenner & Smith Incorporated ("Merrill Lynch"), the offering of up to 50,000 units of limited partnership interest (the "Units") at $1,000 per Unit to investors (the “Limited Partners”).On August 19, 1988 and November 15, 1988, the closings for 23,603 and 17,683 Units, respectively, took place, amounting to aggregate Limited Partners' capital contributions of $41,286,000. Registrant's primary objective, to provide Low-income Housing Tax Credits to the Limited Partners, has been completed.The relevant state tax credit agency allocated each of the Local Partnerships an amount of Low-income Housing Tax Credits, which are generally available for a ten year period from the year the Property is placed in service (the “Ten Year Credit Period”).The Ten Year Credit Period was fully exhausted with respect to all of the Properties as of December 31, 2003.The required holding period of each Property, in order to avoid Low-income Housing Tax Credit recapture, is fifteen years from the year in which the Low-income Housing Tax Credits commence on the last building of the Property (the "Compliance Period"). The Compliance Period of all of the Local Partnerships had expired as of December 31, 2004.In addition, certain of the Local Partnerships entered into agreements with the relevant state tax credit agencies whereby the Local Partnerships must maintain the low-income nature of the Properties for a period which exceeds the Compliance Period (in certain circumstances, up to 50 years from when the Property is placed in service, but commonly 30 years from the date any such Property is placed in service), regardless of a sale of the Properties by the Local Partnerships after the Compliance Period (the “Extended Use Provisions”).Note that the existence of Extended Use Provisions does not extend the Compliance Period of the respective Local Partnerships. However, such provisions may limit the number and availability of potential purchasers of the Properties.Accordingly, a sale of a Property may happen well after the expiration of the Compliance Period and/or may be significantly discounted. Disposal of Local Partnership Interests Registrant is in the process of disposing of its remaining Local Partnership Interests.As of June 2013, Registrant owns three of the nineteen Local Partnership Interests initially acquired. In a prior year, Registrant served a demand on the general partners of all then remaining Local Partnerships (the “Local General Partners”) to commence a sale process to dispose of the Properties.In the event a sale cannot be consummated, it is the General Partner’s intention to sell or assign Registrant’s remaining Local Partnership Interests. It is not possible to ascertain to the amount, if any, that Registrant will receive with respect to each specific Property from such sales or assignments. Registrant intends to dissolve after the final disposition of its remaining Local Partnership Interests. There can be no assurance as to when Registrant will dispose of its remaining Local Partnership Interests. 2 Item 1. Business (Continued). Financial Information About Industry Segments Registrant is engaged solely in the business of owning a Local Partnership Interest in each of the Local Partnerships. A presentation of information regarding industry segments is not applicable and would not be material to an understanding of Registrant’s business taken as a whole.See Item 8 below - Financial Statements and Supplementary Data. Competition Pursuant to Rule 12b-23 of the SEC’s General Rules and Regulations promulgated under the Exchange Act, the description of Registrant's competition, general risks, tax risks and partnership risks set forth under the heading "Risk Factors" at pages 21 through 35 of the Prospectus is hereby incorporated into this Annual Report by reference. Employees of Registrant Registrant employs no personnel and incurs no payroll costs. All management activities of Registrant are conducted by the General Partner. An affiliate of the General Partner employs individuals who perform the management activities of Registrant.This entity also performs similar services for other affiliates of the General Partner. Regulation The following is a brief summary of certain regulations applicable to Registrant and is not, nor should it be considered, a full summary of the law or all related issues. Other than as set forth above and below, Registrant is not aware of any existing or probable federal, state or local governmental regulations, or any recent changes to such governmental regulations, which would have an effect on Registrant’s business. The Properties owned by the three remaining Local Partnerships have some form of a government funded rental subsidy that affords the low-income tenants the ability to reside at the Properties. During the period that a subsidy agreement between the United States Department of Housing and Urban Development (“HUD”) and a Local Partnership is in existence, the Local Partnership Interest of such Local Partnership may not be sold, and the Property may not be transferred by the Local Partnership to another entity, without HUD’s approval, which may be subject to various conditions.In particular, the transfer of title of the Properties by the Local Partnerships is expected to be required to be closed in escrow pending HUD approval.In addition, as a condition to certain disposals, Registrant anticipates that HUD will require the Local Partnerships to dedicate resources to maintenance in order to correct deficiencies in the physical condition of the Properties. Correction of such deficiencies will probably require expenditures of significant amounts of funds, thus effectively reducing the amount of any net proceeds from the sale of the Property.There can be no assurance that the required governmental agencies will approve any of the requested transfers, that such approvals will be received in a timely manner or that other conditions will not be imposed for such approvals. The failure to obtain or a delay in obtaining any required approvals would have adverse consequences to the Limited Partners. In the case of certain of the Local Partnerships, the local housing authority has the right, for a period of time, to find a purchaser for the Property prior to the Local General Partner beginning its own efforts to sell the Property. There can be no assurance that the local housing authorities will be successful in finding purchasers for such Properties, which may adversely impact the timing of Property sales. Certain of the Local Partnerships are subject to restrictions on the amount of annual cash distributions to partners under the terms of such Local Partnerships’ loan, regulatory or other agreements. Registrant is not aware of any non-compliance by the Local Partnerships with respect to federal, state and local provisions regulating the discharge of material into the environment or otherwise relating to the protection of the environment, and is not aware of any condition that would have a material effect on the capital expenditures or competitive position of Registrant. 3 Item 1A.Risk Factors. Risks Relating to Registrant’s Business and Industry There is no guarantee that the remaining Properties will be sold or, if sold, that Registrant would receive any proceeds. As noted above in Item 1 - Business, in a prior year Registrant served a demand on the Local General Partners of all then remaining Local Partnerships to commence a sale process to dispose of the Properties. However, the market of interested buyers of the Properties is limited. Some of the factors which negatively impact the marketability of the Properties, or equivalently, the Local Partnership Interests, include: ● the Extended Use Provisions; ● the substantial remaining mortgage balances on the Properties, which are typically very near the initial balances as a result of the heavily subsidized debt of the Local Partnership and the lengthy (usually near 40-year) amortization period of the debt; and ● poor economic conditions. It is generally expected, therefore, that in the event a sale of a Property by a Local Partnership can be consummated, the net proceeds of such sale, after repayment of any outstanding debt and other liabilities, are not likely to be significant.Moreover, a portion of the net proceeds from the sale of a Property by a Local Partnership may be payable to the Local General Partner and/or affiliates thereof for prior operating advances and deferred fees. As such, there will likely not be significant proceeds, if any, upon a sale of a Property that will be available for distribution by the Local Partnership to Registrant. In the event a sale cannot be consummated, it is the General Partner’s intention to sell or assign Registrant’s remaining Local Partnership Interests.However, it is not possible to ascertain the amount, if any, that Registrant will receive with respect to each specific Property from such sales or assignments. The Local Partnerships may be required to continue to maintain the low-income nature of the Properties beyond the Compliance Period under agreements with state tax credit agencies. As noted above in Item 1 - Business, certain of the Local Partnerships entered into agreements containing Extended Use Provisions with the relevant state tax credit agencies whereby the Local Partnerships must maintain the low-income nature of the Properties for a period which exceeds the Compliance Period (in certain circumstances, up to 50 years from when the Property is placed in service, but commonly 30 years from the date any such Property is placed in service), regardless of a sale of the Properties by the Local Partnerships after the Compliance Period. Although the Extended Use Provisions do not extend the Compliance Period of the respective Local Partnerships, such provisions may limit the number and availability of potential purchasers of the Properties. Accordingly, a sale of a Property may happen well after the expiration of the Compliance Period and/or may be significantly discounted. Properties owned by the Local Partnerships are subject to certain risks relating to the real estate industry in general that are outside of the control of the Local Partnerships or Registrant and that may have an adverse effect on Registrant’s investment in such Local Partnerships. Registrant’s investment in the Local Partnerships is subject to the risks associated with multi-family rental property and real estate in general, including retail, commercial and residential real estate. Such risks, which are subject to change and are not in the control of Registrant, include risks relating to: ● the adverse use of adjacent or neighborhood real estate; ● regulated rents, which may adversely impact rent increases; ● utility allowances, which may adversely impact rents charged to tenants from year to year in certain locations; ● the inability of tenants to pay rent in light of current market conditions; ● changes in the demand for or supply of competing properties; ● changes in state or local tax rates and assessments; 4 Item 1A. Risk Factors (Continued). ● increases in utility charges; ● unexpected expenditures for repairs and maintenance; ● the discovery of previously undetected environmentally hazardous conditions; ● costs associated with complying with the Americans with Disabilities Act; ● uninsured losses relating to real property or excessively expensive premiums for insurance coverage; ● lawsuits from tenants or guests in connection with injuries that occur on the Properties; ● changes in local economic conditions; and ● changes in interest rates and the availability of financing (including changes resulting from current market conditions). The occurrence of any of the above risks could have a negative impact on the operating results of such Properties and the respective Local Partnerships and, in turn, may render the sale or refinancing of the Properties difficult or unattractive, which could adversely affect Registrant’s investment in such Local Partnerships. The modification or elimination of government rental subsidies on which the Local Partnerships rely would require the Local Partnerships to use existing funds or obtain additional funds to continue to operate the respective Properties.Because Registrant’s investments in the Local Partnerships are highly leveraged, it would be highly difficult to obtain such additional funds. The Properties owned by the three remaining Local Partnerships have some form of a government funded rental subsidy, which affords the low-income tenants the ability to reside at the Properties. The Local Partnerships are extremely reliant on such subsidies. If the respective rental subsidy programs were to be materially modified or eliminated, the Local Partnerships’ rental revenue would likely be significantly reduced. To the extent that revenues are not sufficient to meet operating expenses and service the respective mortgages of the Properties, such Local Partnership would be required to use reserves and any other funds available to avoid foreclosure of the subject Property. Registrant’s investments in the Local Partnerships are highly leveraged, and there can be no assurance that additional funds would be available to any Local Partnership or Registrant, if needed. In addition, there can be no assurance that, when a Property is sold, the proceeds from a sale will be sufficient to pay the balance due on the mortgage loans or any other outstanding indebtedness to which the Local Partnership is subject. Limited Partners may not be able to use all of the carried forward Low-income Housing Tax Credits. While a limited exception is provided for Low-income Housing Tax Credits in the case of individuals, tax losses and credits allocated to a Limited Partner who is an individual, trust, estate or personal service corporation generally may be used to reduce the Limited Partner’s tax liability only to the extent that such liability arises from passive activities. Therefore, tax losses and credits allocated to such a Limited Partner are not expected to be available to offset tax liabilities that arise from salaries, dividends and interest and other forms of income. In addition, Low-income Housing Tax Credits cannot be used to offset alternative minimum tax. Accordingly, there is no guarantee that Limited Partners will be able to utilize all of the carried forward Low-income Housing Tax Credits. Risks Relating to Ownership of Units of Limited Partnership Interest of Registrant There is no existing market for the Units. There is no trading market for Units and there are no assurances that any market will develop. In addition, the Units may be transferred only if certain requirements are satisfied, including requirements that such transfer would not impair Registrant’s tax status for federal income tax purposes and would not be a violation of federal or state securities laws. Accordingly, the Limited Partners may not be able to sell their Units promptly and bear the economic risk of their investment for an indefinite period of time. 5 Item 1A. Risk Factors (Continued). Under certain circumstances, Limited Partners of Registrant may incur out-of-pocket tax costs. At some point, Registrant’s operations (including the sale or refinancing of the Properties owned by the Local Partnerships) may generate less cash flow than taxable income, and the income, as well as the income taxes payable with respect to Registrant’s taxable income, may exceed cash flow available for distribution to the Limited Partners in such years. This may result in an out-of-pocket tax cost to the Limited Partners. In addition, a Limited Partner may experience taxable gain on disposition of Units or upon a disposition of the Local Partnership Interests or of the Properties even though no cash is realized on the disposition; in such circumstances, the Limited Partners may experience an out-of-pocket tax cost. Limited Partners of Registrant may not receive a return of any portion of their original capital investment in Registrant. To date, the Limited Partners of Registrant have not received a return of any portion of their original capital. Accordingly, the only benefit of this investment may be the Low-income Housing Tax Credits and Historic Rehabilitation Tax Credits. Item 1B.Unresolved Staff Comments. Not applicable. Item 2. Properties. The executive offices of Registrant and the General Partner are located at 340 Pemberwick Road, Greenwich, Connecticut 06831. Registrant does not own or lease any properties. Registrant pays no rent; all charges for leased space are borne by affiliates of the General Partner. Registrant initially acquired Local Partnership Interests in nineteen Local Partnerships.As discussed above in Item 1 - Business, the Compliance Period of all of the Local Partnerships had expired as of December 31, 2004 and, accordingly, Registrant is in the process of disposing of its remaining Local Partnership Interests. As of June 2013, Registrant owns three of the nineteen Local Partnership Interests initially acquired. In a prior year, Registrant served a demand on the Local General Partners of all then remaining Local Partnerships to commence a sale process to dispose of the Properties, which Registrant intends will result in a termination of Registrant’s remaining Local Partnership Interests and ultimately the dissolution of Registrant. In the event a sale of the remaining Properties cannot be consummated, it is the General Partner’s intention to sell or assign Registrant’s remaining Local Partnership Interests. It is not possible to ascertain the amount, if any, that Registrant will receive with respect to each specific Property from such sales or assignments. In addition, certain of the Local Partnerships entered into agreements with Extended Use Provisions with the relevant state tax credit agencies whereby the Local Partnerships must maintain the low-income nature of the Properties for a period which exceeds the Compliance Period (in certain circumstances, up to 50 years from when the Property is placed in service, but commonly 30 years from the date any such Property is placed in service), regardless of a sale of the Properties by the Local Partnerships after the Compliance Period. While the Extended Use Provisions do not extend the Compliance Period of the respective Local Partnerships, such provisions may limit the number and availability of potential purchasers of the Properties. Accordingly, a sale of a Property may happen well after the expiration of the Compliance Period and/or may be significantly discounted. There can be no assurance as to when the Local Partnerships will dispose of the Properties, when Registrant will dispose of the remaining Local Partnership Interests or the amount of proceeds which may be received in such dispositions.In addition to amounts that remain outstanding under the terms of the debt structure of the respective Local Partnerships, certain Local Partnerships have outstanding obligations to the Local General Partners and/or affiliates thereof for operating advances made over the years and for certain fees that were deferred. Registrant owns a 99% Local Partnership Interest in two of the three remaining Local Partnerships. In the case of Santa Juanita Limited Dividend Partnership L.P. ("Santa Juanita"), the 99% interest is shared with American Tax Credit Properties II L.P. ("ATCP II"), a Delaware limited partnership whose general partner is an affiliate of the General Partner, whereby Registrant owns 34.64%. The Local Partnership Interests were initially acquired by Registrant in 1988 and 1989, with the exception of the Local Partnership Interest in B & V Phase I, Ltd., which was acquired in 1994. 6 Item 2. Properties (Continued). The three remaining Local Partnerships receive rental subsidy payments under Section 8 of Title II of the Housing and Community Development Act of 1974 ("Section 8") (see descriptions of the subsidies below). The Section 8 contracts expire at various times. Since October 1997, HUD has issued a series of directives related to project based Section 8 contracts that define owners’ notification responsibilities, advise owners of project based Section 8 properties of what their options are regarding the renewal of Section 8 contracts, provide guidance and procedures to owners, management agents, contract administrators and HUD staff concerning renewal of Section 8 contracts, provide policies and procedures on setting renewal rents and handling renewal rent adjustments and provide the requirements and procedures for opting-out of a Section 8 project based contract. Registrant cannot reasonably predict legislative initiatives and governmental budget negotiations, the outcome of which could result in a reduction in funds available for the Section 8 program. Such changes could adversely affect the future net operating income before debt service (“NOI”) and debt structure of any or all of the remaining Local Partnerships. The remaining Local Partnerships’ Section 8 contracts are currently subject to renewal under applicable HUD guidelines. Two of the three remaining Local Partnerships entered into restructuring agreements in a prior year, resulting in a change to both rent subsidy and mandatory debt service. 7 Item 2. Properties (Continued). Mortgage loans Name of Local Partnership Number payable as of Subsidy Name of apartment complex of rental Capital December 31, (see Apartment complex location units contribution footnotes) 4611 South Drexel Limited Partnership (3), (13) South Drexel Apartments Chicago, Illinois 44 $ $ B & V, Ltd. (3) Homestead Apartments Homestead, Florida 158 2,050,795 B & V Phase I, Ltd. (3) Gardens of Homestead Homestead, Florida 97 140,000 Blue Hill Housing Limited Partnership (3) Blue Hill Housing Grove Hall, Massachusetts 144 4,506,082 Cityside Apartments, L.P. (4), (8) Cityside Apartments Trenton, New Jersey 126 6,098,988 Cobbet Hill Associates Limited Partnership (12), (13) Cobbet Hill Apartments Lynn, Massachusetts 117 5,303,771 12,371,562 (1a,b&c) Dunbar Limited Partnership (3), (6) Spring Grove Apartments Chicago, Illinois 101 1,518,229 Dunbar Limited Partnership No. 2 (3), (6) Park View Apartments Chicago, Illinois 102 1,701,849 Erie Associates Limited Partnership (3) Erie Apartments Springfield, Massachusetts 18 755,737 Federal Apartments Limited Partnership (3), (7) Federal Apartments Fort Lauderdale, Florida 164 2,832,224 Golden Gates Associates (3), (5) Golden Gates Brooklyn, New York 85 Grove Park Housing, A California Limited Partnership (3) Grove Park Apartments Garden Grove, California 104 1,634,396 8 Item 2. Properties (Continued). Mortgage loans Name of Local Partnership Number payable as of Subsidy Name of apartment complex of rental Capital December 31, (see Apartment complex location units contribution footnotes) Gulf Shores Apartments Ltd. (4), (10) Morgan Trace Apartments Gulf Shores, Alabama 50 $ $ Hilltop North Associates, A Virginia Limited Partnership (3), (13) Hilltop North Apartments Richmond, Virginia 160 1,470,734 Madison-Bellefield Associates (4), (9) Bellefield Dwellings Pittsburgh, Pennsylvania 158 1,047,744 Pine Hill Estates Limited Partnership (3) Pine Hill Estates Shreveport, Louisiana 110 613,499 Santa Juanita Limited Dividend Partnership L.P. (11) Santa Juanita Apartments Bayamon, Puerto Rico 45 1,313,071 (1a,b,c&d) Vista del Mar Limited Dividend Partnership L.P. (11),(13) Vista del Mar Apartments Fajardo, Puerto Rico 152 3,363,345 5,525,679 (1a,b,c&d) Winnsboro Homes Limited Partnership (3) Winnsboro Homes Winnsboro, Louisiana 50 289,730 $ $ (1) Description of Subsidies: (a) Section 8 of Title II of the Housing and Community Development Act of 1974 allows qualified low-income tenants to pay thirty percent of their monthly income as rent with the balance paid by the federal government. (b) The Local Partnership's debt structure includes a principal or interest payment subsidy. (c) The Local Partnership’s Section 8 contracts are currently subject to renewal under applicable HUD guidelines. (d) The Local Partnership entered into a restructuring agreement of its Section 8 contracts and debt structure under applicable HUD guidelines in 2008. Reflects amount attributable to Registrant only. The Local Partnership Interest is no longer owned by Registrant; there are no assets or liabilities related to such Local Partnership included in the combined balance sheets of the Local Partnerships as of December 31, 2012 and 2011 in Note 6 to the accompanying financial statements. The Local Partnership Interest is no longer owned by Registrant; there are no assets or liabilities related to such Local Partnership included in the combined balance sheet of the Local Partnerships as of December 31, 2012 in Note 6 to the accompanying financial statements. 9 Item 2. Properties (Continued). Registrant sold its Local Partnership Interest in November 2010 to an affiliate of the Local General Partner. The combined statement of operations of the Local Partnerships for the year ended December 31, 2010 included in Note 6 to the accompanying financial statements includes results of operations for such Local Partnership for all of 2010. The Local Partnership sold its underlying Property in December 2010 to an affiliate of the Local General Partner. The combined statement of operations of the Local Partnerships for the year ended December 31, 2010 included in Note 6 to the accompanying financial statements includes results of operations for such Local Partnership for all of 2010. Registrant sold its Local Partnership Interest in May 2011 to an affiliate of the Local General Partner. The combined statement of operations of the Local Partnerships for the year ended December 31, 2011 included in Note 6 to the accompanying financial statements includes results of operations for such Local Partnership through the date of sale. Registrant assigned its Local Partnership Interest in March 2012 to an affiliate of one of the Local General Partners. The combined statement of operations of the Local Partnerships for the year ended December 31, 2012 included in Note 6 to the accompanying financial statements includes results of operations for such Local Partnership through the date of assignment. The Local Partnership sold its underlying Property in May 2012 to an affiliate of the Local General Partners. The combined statement of operations of the Local Partnerships for the year ended December 31, 2012 included in Note 6 to the accompanying financial statements includes results of operations for such Local Partnership through the date of sale (see Part II, Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operations, herein). Registrant sold its Local Partnership Interest in August 2012 to the Local General Partner. The combined statement of operations of the Local Partnerships for the year ended December 31, 2012 included in Note 6 to the accompanying financial statements includes results of operations for such Local Partnership through the date of sale (see Part II, Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operations, herein). Registrant has entered into a contract to sell its Local Partnership Interest to an affiliate of the Local General Partner; such Local Partnerships have the same Local General Partner (see Part II, Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operations, herein). Registrant has entered into a contract to sell its Local Partnership Interest to an affiliate of one of the Local General Partners (see Part II, Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operations, herein). Capital contribution includes voluntary advances made by Registrant to the Local Partnership. Item 3.Legal Proceedings. None. Item 4. Mine Safety Disclosures. Not applicable. 10 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information and Holders There is no established public trading market for the Units. Accordingly, accurate information as to the market value of a Unit at any given date is not available. The number of record holders of Units as of June 13, 2013 was approximately 1,879, holding an aggregate of 41,286 Units. Merrill Lynch follows internal guidelines for providing estimated values of limited partnerships and other direct investments reported on client account statements. Pursuant to such guidelines, estimated values for limited partnership interests reported on Merrill Lynch client account statements (such as Registrant’s Units) are provided to Merrill Lynch by independent valuation services, whose estimated values are based on financial and other information available to them. In addition, Registrant may provide an estimate of value to Unit holders from time to time in Registrant's reports to Limited Partners. The estimated values provided by the independent services and Registrant, which may differ, are not market values and Unit holders may not be able to sell their Units or realize either amount upon a sale of their Units. Unit holders may not realize such estimated values upon the liquidation of Registrant. Distributions Registrant owns a Local Partnership Interest in Local Partnerships that are the owners of Properties that are leveraged and receive government assistance in various forms of rental and debt service subsidies. The distribution of cash flow generated by the Local Partnerships may be restricted, as determined by each Local Partnership's financing and subsidy agreements.Accordingly, Registrant does not anticipate that it will provide significant cash distributions to its Limited Partners from the operations of the Local Partnerships in the future (see discussion below). There were no cash distributions to the Limited Partners during the years ended March 30, 2013 and 2012. Low-income Housing Tax Credits and Historic Rehabilitation Tax Credits (together, the "Tax Credits"), which are subject to various limitations, may be used by the Limited Partners to offset federal income tax liabilities. Registrant generated total Tax Credits from investments in Local Partnerships of approximately $1,528 per Unit, net of circumstances which have given rise to recapture. The Ten Year Credit Period with respect to all of the Properties was fully exhausted as of December 31, 2003 and the Compliance Periods of the Local Partnerships had expired as of December 31, 2004. In a prior year, Registrant served a demand on the Local General Partners of all then remaining Local Partnerships to commence a sale process to dispose of the Properties. In the event a sale cannot be consummated, it is the General Partner’s intention to sell or assign Registrant’s remaining Local Partnership Interests. There can be no assurance as to when Registrant will dispose of its remaining Local Partnership Interests, when the Local Partnerships will dispose of the Properties, or the amount of proceeds, if any, which may be received in such dispositions. After Registrant disposes of its remaining Local Partnership Interests and after payment of all other obligations, Registrant intends to make a distribution to the Limited Partners under the terms of the Partnership Agreement and dissolve. There can be no assurance as to whether a distribution will be made, or the amount and timing of such distribution. Recent Sales of Unregistered Securities None. Item 6. Selected Financial Data. Registrant is a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and is not required to provide the information required under this Item. 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Capital Resources and Liquidity Registrant admitted limited partners (the “Limited Partners”) in two closings with aggregate Limited Partners’ capital contributions of $41,286,000. In connection with the offering of the sale of units (the “Units”), Registrant incurred organization and offering costs of approximately $4,781,000 and established a working capital reserve of approximately $2,271,000. The remaining net proceeds of approximately $34,234,000 (the “Net Proceeds”) were available to be applied to the acquisition of limited partner interests (the “Local Partnership Interests”) in partnerships (the “Local Partnerships”) that own low-income multifamily residential complexes (the “Property” or “Properties”) that qualified for the low-income housing tax credit (the “Low-income Housing Tax Credit”) in accordance with Section 42 of the Internal Revenue Code (“IRC”); one Local Partnership owns a Property that also qualified for the historic rehabilitation tax credit in accordance with Section 47 of the IRC. The Net Proceeds were utilized in acquiring a Local Partnership Interest in eighteen Local Partnerships. Registrant utilized reserves of $140,000 to acquire an additional Local Partnership Interest at a later date. As of March 30, 2013, Registrant has cash and cash equivalents and investment in Pemberwick Fund, a short duration bond fund (“Pemberwick”) totaling $3,214,413, which is available for operating expenses of Registrant and circumstances which may arise in connection with the Local Partnerships. Future sources of Registrant funds are expected to be primarily from interest earned on working capital and limited cash distributions from Local Partnerships. In addition, although it is not possible to ascertain the amount, if any, that Registrant will receive with respect to each Local Partnership, Registrant may be entitled to sales proceeds of certain Local Partnerships’ Properties and may receive proceeds in the event of a sale of its remaining Local Partnership Interests. See discussion below under Local Partnership Matters regarding contracts for the sale of the remaining Local Partnership Interests. During the year ended March 30, 2013, Registrant received cash from interest revenue, redemptions from Pemberwick, distributions from Local Partnerships and proceeds in connection with Madison-Bellefield Associates’ (“Madison-Bellefield”) sale of its underlying Property (see discussion below under Results of Operations and Local Partnership Matters), and utilized cash for operating expenses and investments in Pemberwick. Cash and cash equivalents and investment in Pemberwick increased, in the aggregate, by approximately $2,021,000 during the year ended March 30, 2013 (which includes an unrealized gain on investment in Pemberwick of approximately $9,000). During the year ended March 30, 2013, investment in local partnerships decreased as a result of Madison-Bellefield’s sale of its underlying Property. Madison-Bellefield was the only Local Partnership in which Registrant continued to have an investment balance (see discussion below under Results of Operations and Local Partnership Matters). After such sale, and as a result of cumulative equity losses, distributions and the sale of certain Local Partnerships’ Properties and/or Registrant’s Local Partnership Interests, Registrant’s investment in local partnerships reached a zero balance. Payable to general partner and affiliates represents accrued administration and management fees in the accompanying balance sheet as of March 30, 2013. Results of Operations Registrant’s operating results are dependent, in part, upon the operating results of the Local Partnerships and are impacted by the Local Partnerships’ policies. In addition, the operating results herein are not necessarily the same for tax reporting.Registrant accounts for its investment in local partnerships in accordance with the equity method of accounting. Accordingly, the investment is carried at cost and is adjusted for Registrant’s share of each Local Partnership’s results of operations and by cash distributions received. In the event the operations of a Local Partnership result in a loss, equity in loss of each investment in Local Partnership allocated to Registrant is recognized to the extent of Registrant’s investment balance in each Local Partnership. Equity in loss in excess of Registrant’s investment balance in a Local Partnership is allocated to other partners’ capital in any such Local Partnership. However, the combined statements of operations of the Local Partnerships reflected in Note 6 to Registrant’s financial statements include the operating results of all Local Partnerships, irrespective of Registrant’s investment balances. As a result of Madison-Bellefield’s sale of its underlying Property (see discussion below under Local Partnership Matters), and as a result of cumulative equity losses, distributions and the sale of certain Local Partnerships’ Properties and/or Registrant’s Local Partnership Interests, Registrant’s investment in local partnerships reached a zero balance during the year ended March 30, 2013. Cumulative losses and cash distributions in excess of investment in local partnerships may result from a variety of circumstances, including a Local Partnership's accounting policies, subsidy structure, debt structure and operating deficits, among other things. Accordingly, cumulative losses and cash distributions in excess of the investment are not necessarily indicative of adverse operating results of a Local Partnership. 12 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued). Registrant’s operations for the years ended March 30, 2013, 2012 and 2011 resulted in net income (loss) of $1,455,675, $130,715 and $(142,859), respectively. The increase in net income from fiscal 2012 to 2013 is primarily attributable to (i) an increase in gain on sale of limited partner interests/local partnership properties of approximately $1,346,000 (see discussion below under Local Partnership Matters), (ii) a decrease in administration and management fees in the aggregate of approximately $115,000 and (iii) a decrease in other operating expenses of approximately $98,000, of which approximately $64,000 is attributable to taxes incurred in connection with certain Local Partnerships’ Property sales in a prior year, all partially offset by (i) a decrease in equity in income of investment in local partnerships of approximately $196,000, which is attributable to a decrease in the net operating income of the Local Partnership in which Registrant continued to have an investment balance and (ii) a decrease in other income from local partnerships of $40,000. Other comprehensive income for the year ended March 30, 2013 resulted from an unrealized gain on investment in Pemberwick of $9,074. The increase in net income from fiscal 2011 to 2012 is primarily attributable to (i) an increase in gain on sale of limited partner interests/local partnership properties of approximately $231,000, (ii) a decrease in administration and management fees in the aggregate of approximately $93,000 and (iii) an increase in equity in income of investment in local partnerships of approximately $73,000, which is attributable to an increase in the net income of the Local Partnership in which Registrant continued to have an investment balance, all partially offset by (i) an increase in other operating expenses of approximately $94,000, of which approximately $64,000 is attributable to taxes incurred in connection with certain Local Partnerships’ Property sales in a prior year and (ii) a decrease in interest revenue and other income from local partnerships in the cumulative amount of approximately $30,000. Other comprehensive loss for the year ended March 30, 2012 resulted from an unrealized loss on investment in Pemberwick of $13,714 and the reclassification of unrealized gain on investment in bond of $2,730. The Local Partnerships’ net income of approximately $479,000 for the year ended December 31, 2012 includes gain on sale of property of approximately $2,661,000,depreciation and amortization expense of approximately $1,534,000 and interest on non-mandatory debt of approximately $407,000, and does not include principal payments on permanent mortgages of approximately $356,000. The Local Partnerships’ net loss of approximately $2,384,000 for the year ended December 31, 2011 includes depreciation and amortization expense of approximately $2,278,000 and interest on non-mandatory debt of approximately $364,000, and does not include principal payments on permanent mortgages of approximately $716,000. The Local Partnerships’ net income of approximately $2,973,000 for the year ended December 31, 2010 includes gain on sale of property of approximately $5,595,000, depreciation and amortization expense of approximately $3,304,000 and interest on non-mandatory debt of approximately $586,000, and does not include principal payments on permanent mortgages of approximately $702,000. The results of operations of the Local Partnerships for the year ended December 31, 2012 are not necessarily indicative of the results that may be expected in future periods. Revenue and expense fluctuations over the past three years have resulted primarily from Registrant’s sales of Local Partnership Interests and certain Local Partnerships’ Property sales. Local Partnership Matters Registrant's primary objective, to provide Low-income Housing Tax Credits to its Limited Partners, has been completed. The relevant state tax credit agency allocated each of the Local Partnerships an amount of Low-income Housing Tax Credits, which are generally available for a ten year period from the year the Property is placed in service (the “Ten Year Credit Period”). The Ten Year Credit Period was fully exhausted with respect to all of the Properties as of December 31, 2003. The required holding period of each Property, in order to avoid Low-income Housing Tax Credit recapture, is fifteen years from the year in which the Low-income Housing Tax Credits commence on the last building of the Property (the "Compliance Period"). The Compliance Period of all of the Local Partnerships had expired as of December 31, 2004. In addition, certain of the Local Partnerships entered into agreements with the relevant state tax credit agencies whereby the Local Partnerships must maintain the low-income nature of the Properties for a period which exceeds the Compliance Period (in certain circumstances, up to 50 years from when the Property is placed in service, but commonly 30 years from the date any such Property is placed in service), regardless of a sale of the Properties by the Local Partnerships after the Compliance Period (the “Extended Use Provisions”). Although the Extended Use Provisions do not extend the Compliance Period of the respective Local Partnerships, such provisions may limit the number and availability of potential purchasers of the Properties. Accordingly, a sale of a Property may happen well after the expiration of the Compliance Period and/or may be significantly discounted.Registrant is in the process of disposing of its remaining Local Partnership Interests.As of June 2013, Registrant owns three of the nineteen Local Partnership Interests initially acquired. In a prior year, Registrant served a demand on the general partners of all then remaining Local Partnerships (the “Local General Partners”) to commence a sale process to dispose of the Properties. In the event a sale cannot be consummated, it is the General Partner’s intention to sell or assign Registrant’s remaining Local Partnership Interests. It is uncertain as to the amount, if any, that Registrant will receive with respect to each specific Property from such sales or assignments. Registrant intends to dissolve after the final disposition of its remaining Local Partnership Interests; there can be no assurance as to when Registrant will dispose of its remaining Local Partnership Interests. 13 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued). The three remaining Properties are principally comprised of subsidized and leveraged low-income multifamily residential complexes located in Massachusetts and Puerto Rico. The three remaining Local Partnerships receive rental subsidy payments under Section 8 of Title II of the Housing and Community Development Act of 1974 ("Section 8”). The Section 8 contracts expire at various times. Since October 1997, the United States Department of Housing and Urban Development (“HUD”) has issued a series of directives related to project based Section 8 contracts that define owners’ notification responsibilities, advise owners of project based Section 8 properties of what their options are regarding the renewal of Section 8 contracts, provide guidance and procedures to owners, management agents, contract administrators and HUD staff concerning renewal of Section 8 contracts, provide policies and procedures on setting renewal rents and handling renewal rent adjustments and provide the requirements and procedures for opting-out of a Section 8 project based contract. Registrant cannot reasonably predict legislative initiatives and governmental budget negotiations, the outcome of which could result in a reduction in funds available for the Section 8 program. Such changes could adversely affect the future net operating income before debt service (“NOI”) and debt structure of any or all of the remaining Local Partnerships. The remaining Local Partnerships’ Section 8 contracts are currently subject to renewal under applicable HUD guidelines. Two of the three remaining Local Partnerships entered into restructuring agreements in a prior year, resulting in a change to both rent subsidy and mandatory debt service. The Local Partnerships have various financing structures which include (i) required debt service payments ("Mandatory Debt Service") and (ii) debt service payments that are payable only from available cash flow subject to the terms and conditions of the notes, which may be subject to specific laws, regulations and agreements with appropriate federal and state agencies ("Non-Mandatory Debt Service or Interest"). Registrant has no legal obligation to fund any operating deficits of the Local Partnerships. During the year ended March 30, 2013, Madison-Bellefield sold its underlying Property to an affiliate of the Local General Partners of Madison-Bellefield, in connection with which Registrant received $2,263,340. After accounting for its share of cumulative income, losses and distributions, Registrant recognized a gain of $1,705,243 in connection with the sale, which amount is reflected as gain on sale of limited partner interests/local partnership properties in the accompanying statement of operations and comprehensive income (loss) for the year ended March 30, 2013. Madison-Bellefield hasbeen dissolved. After such sale and as a result of cumulative equity losses, distributions and the sale of certain Local Partnerships’ Properties and/or Registrant’s Local Partnership Interests, Registrant’s investment in local partnerships reached a zero balance. During the year ended March 30, 2013, Registrant sold its Local Partnership Interest in Gulf Shores Apartments Ltd. (“Gulf Shores”) to the Local General Partner of Gulf Shores; no proceeds were received in connection with the sale. After accounting for its share of cumulative income, losses and distributions, Registrant’s investment in Gulf Shores reached a zero balance prior to the sale. In December 2012, Registrant entered into contracts to sell its Local Partnership Interests in Santa Juanita Limited Dividend Partnership (“Santa Juanita”) and Vista del Mar Limited Dividend Partnership (“Vista del Mar”) to an affiliate of the Local General Partners of Santa Juanita and Vista del Mar; there will be no proceeds in connection with the proposed sales. Such Local Partnerships have the same Local General Partner. The proposed sales are subject to the approval of HUD; there can be no assurance that HUD will approve either or both of the contracts. After accounting for its share of cumulative income, losses and distributions, Registrant’s investment in Santa Juanita and Vista del Mar reached a zero balance in a prior year. In December 2012, Registrant entered into a contract to sell its Local Partnership Interest in Cobbet Hill Associates Limited Partnership (“Cobbet”) to one of the Local General Partners of Cobbet; there will be no proceeds in connection with the proposed sale. One of the Local General Partners of Cobbet is an affiliate of the General Partner; such Local General Partner is not involved in the proposed sale. The proposed sale is subject to the approval of Cobbet’s mortgage lender, the Massachusetts Housing Finance Agency (“MHFA”); there can be no assurance that MHFA will approve the contract. After accounting for its share of cumulative income, losses and distributions, Registrant’s investment in Cobbet reached a zero balance in a prior year. Cobbet was originally financed with a first mortgage with mandatory monthly payment terms with MHFA and a second mortgage with MHFA under the State Housing Assistance for Rental Production Program (the “SHARP Operating Loan”) whereby proceeds would be advanced monthly as an operating subsidy (the “Operating Subsidy Payments”). The terms of the SHARP Operating Loan called for declining Operating Subsidy Payments over its term (not more than 15 years). However, due to the economic condition of the Northeast region in the early 1990’s, MHFA instituted an operating deficit loan (the “ODL”) program that supplemented the scheduled reduction in the Operating Subsidy Payments. Effective October 1, 1997, MHFA announced its intention to eliminate the ODL program, such that Cobbet no longer receives the ODL, without which Cobbet has been unable to make the full mandatory debt service payments on its first mortgage. MHFA issued a formal notice of default dated February 2, 2004. Since the date MHFA ceased funding the ODL through December 31, 2012, Cobbet has accumulated over $13,134,000 of arrearages and other charges on the first mortgage; as a result of the default, principal and accrued interest in excess of $26,000,000 in connection with the first mortgage, the SHARP Operating Loan and the ODL are considered currently due. 14 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued). Inflation Inflation is not expected to have a material adverse impact on Registrant's operations. Contractual Obligations Registrant is a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and is not required to provide the information required under this Item. Off - Balance Sheet Arrangements Registrant does not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on Registrant’s financial condition, changes in financial condition, revenue or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to the Limited Partners. Critical Accounting Policies and Estimates The accompanying financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”), which requires Registrant to make certain estimates and assumptions. A summary of significant accounting policies is provided in Note 1 to the accompanying financial statements. The following section is a summary of certain aspects of those accounting policies that may require subjective or complex judgments and are most important to the portrayal of Registrant’s financial condition and results of operations. Registrant believes that there is a low probability that the use of different estimates or assumptions in making these judgments would result in materially different amounts being reported in the accompanying financial statements. ● Registrant accounts for its investment in local partnerships in accordance with the equity method of accounting. ● Registrant does not consolidate the accounts and activities of the Local Partnerships, which are considered Variable Interest Entities as defined by Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 810; Subtopic 10 because Registrant is not considered the primary beneficiary. Registrant’s balance in investment in local partnerships represents the maximum exposure to loss in connection with such investments. Registrant’s exposure to loss on the Local Partnerships is mitigated by the condition and financial performance of the underlying Properties as well as the financial strength of the Local General Partners. In addition, the Local Partnerships’ partnership agreements grant the Local General Partners the power to direct the activities that most significantly impact the Local Partnerships’ economic success. As a result of cumulative equity losses and distributions and the sale of certain Local Partnerships’ Properties and/or Registrant’s Local Partnership Interests, Registrant’s investment in local partnerships reached a zero balance during the year ended March 30, 2013. Forward-Looking Information As a cautionary note, with the exception of historical facts, the matters discussed in this Annual Report on Form 10-K are “forward-looking” statements within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Reform Act”).Forward-looking statements may relate to, among other things, current expectations, forecasts of future events, future actions, future performance generally, business development activities, capital expenditures, strategies, the outcome of contingencies, future financial results, financing sources and availability and the effects of regulation and competition. Words such as “anticipate,” “expect,” “intend,” “plan,” “seek,” “estimate” and other words and terms of similar meaning in connection with discussions of future operating or financial performance signify forward-looking statements. Registrant may also provide written forward-looking statements in other materials released to the public. Such statements are made in good faith by Registrant pursuant to the “Safe Harbor” provisions of the Reform Act. Registrant undertakes no obligation to update publicly or revise any forward-looking statement, whether as a result of new information, future events or otherwise. Such forward-looking statements involve known risks, uncertainties and other factors that may cause Registrant’s actual results of operations or actions to be materially different from future results of operations or actions expressed or implied by the forward-looking statements. 15 AMERICAN TAX CREDIT PROPERTIES L.P. Item 8.Financial Statements and Supplementary Data. Table of Contents Page Reports of Independent Registered Public Accounting Firms 17 Balance Sheets 19 Statements of Operations and Comprehensive Income (Loss) 20 Statements of Changes in Partners' Equity (Deficit) 21 Statements of Cash Flows 22 Notes to Financial Statements 24 No financial statement schedules are included because of the absence of the conditions under which they are required or because the information is included in the financial statements or the notes thereto. 16 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners American Tax Credit Properties L.P. We have audited the accompanying balance sheet of American Tax Credit Properties L.P. (the “Partnership”) as of March 30, 2013, and the related statements of operations and comprehensive income (loss), changes in partners' equity (deficit) and cash flows for the year then ended. The Partnership’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Partnership is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Partnership’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of American Tax Credit Properties L.P. as of March30, 2013 and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. /s/CohnReznick LLP Sacramento, California June 27, 2013 17 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners American Tax Credit Properties L.P. We have audited the accompanying balance sheet of American Tax Credit Properties L.P. (the “Partnership”) as of March 30, 2012, and the related statements of operations and comprehensive income (loss), changes in partners’ equity (deficit) and cash flows for the years ended March 30, 2012 and 2011. The Partnership’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Partnership is not required to have, nor were we engaged to perform, an audit of its internal control over financing reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Partnership’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of American Tax Credit Properties L.P. as of March 30, 2012, and the results of its operations and its cash flows for the years ended March 30, 2012 and 2011, in conformity with accounting principles generally accepted in the United States of America. /s/Reznick Group, P.C. Sacramento, California June 26, 2012 18 AMERICAN TAX CREDIT PROPERTIES L.P. BALANCE SHEETS MARCH 30, 2 ASSETS Cash and liquid investments Cash and cash equivalents $ $ Investment in Pemberwick Fund - a short duration bond fund Total cash and liquid investments Due from local partnerships Investment in local partnerships $ $ LIABILITIES AND PARTNERS’ EQUITY (DEFICIT) Liabilities Accounts payable and accrued expenses $ $ Payable to general partner and affiliates Commitments and contingencies Partners’ equity (deficit) General partner ) ) Limited partners (41,286 units of limited partnership interest outstanding) Accumulated other comprehensive income $ $ See Notes to Financial Statements. 19 AMERICAN TAX CREDIT PROPERTIES L.P. STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) YEARS ENDED MARCH 30, 2013, 2 REVENUE Interest $ $ $ Other income from local partnerships TOTAL REVENUE EXPENSES Administration fees - affiliate Management fee - affiliate Professional fees State of New Jersey filing fees Printing, postage and other TOTAL EXPENSES ) ) ) Equity in income (loss) of investment in local partnerships ) LOSS PRIOR TO GAIN ON SALE OF LIMITED PARTNER INTERESTS/LOCAL PARTNERSHIP PROPERTIES ) ) ) GAIN ON SALE OF LIMITED PARTNER INTERESTS/ LOCAL PARTNERSHIP PROPERTIES NET INCOME (LOSS) ) Other comprehensive income (loss) - Pemberwick Fund ) Other comprehensive income - investment in bond Reclassification of unrealized gain on investment in bond ) OTHER COMPREHENSIVE INCOME (LOSS) ) COMPREHENSIVE INCOME (LOSS) $ $ $ ) NET INCOME (LOSS) ATTRIBUTABLE TO General partner $ $ $ ) Limited partners ) $ $ $ ) NET INCOME (LOSS) per unit of limited partnership interest (41,286 units of limited partnership interest) $ $ $ ) See Notes to Financial Statements. 20 AMERICAN TAX CREDIT PROPERTIES L.P. STATEMENTS OF CHANGES IN PARTNERS' EQUITY (DEFICIT) YEARS ENDED MARCH 30, 2013, 2 General Partner Limited Partners Accumulated Other Comprehensive Income (Loss) Total Partners' equity (deficit), March 30, 2010 $ ) $ $ $ Net loss ) ) ) Other comprehensive income - Pemberwick Fund Other comprehensive income - investment in bond Partners' equity (deficit), March 30, 2011 ) Net income Other comprehensive loss - Pemberwick Fund ) ) Reclassification of unrealized gain on investment in bond ) ) Partners' equity (deficit), March 30, 2012 ) Net income Other comprehensive income - Pemberwick Fund Partners' equity (deficit), March 30, 2013 $ ) $ $ $ See Notes to Financial Statements. 21 AMERICAN TAX CREDIT PROPERTIES L.P. STATEMENTS OF CASH FLOWS YEARS ENDED MARCH 30, 2013, 2 CASH FLOWS FROM OPERATING ACTIVITIES Interest received $ $ $ Cash paid for Administration fees ) ) ) Management fee ) ) ) Professional fees ) ) ) State of New Jersey filing fee ) ) ) Printing, postage and other expenses ) ) ) Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Investments in Pemberwick Fund ) ) ) Redemptions from Pemberwick Fund Proceeds from redemption of investment in bond Investment in bond ) Distributions received from local partnerships Deposit received in connection with sale of limited partner interests/local partnership properties Proceeds in connection with sale of limited partner interests/local partnership properties Net cash provided by investing activities Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year CASH AND CASH EQUIVALENTS AT END OF YEAR $ $ $ SIGNIFICANT NONCASH INVESTING AND FINANCING ACTIVITIES Unrealized gain (loss) on investment in Pemberwick Fund $ $ ) $ Unrealized gain on investment in bond $ Reclassification of unrealized gain on investment in bond $ ) Increase in due from local partnerships included in other income from local partnerships $ $ Decrease in deferred revenue in connection with sale of limited partner interests/local partnership properties $ See reconciliation of net income (loss) to net cash used in operating activities on page 23. See Notes to Financial Statements. 22 AMERICAN TAX CREDIT PROPERTIES L.P. STATEMENTS OF CASH FLOWS - CONTINUED YEARS ENDED MARCH 30, 2013, 2 RECONCILIATION OF NET INCOME (LOSS) TO NET CASH USED IN OPERATING ACTIVITIES Net income (loss) $ $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities Equity in loss (income) of investment in local partnerships ) ) Gain on sale of limited partner interests/local partnership properties ) ) ) Other income from local partnerships ) ) Accrued interest purchased at date of investment in bond Amortization of premium on investment in bond Loss on redemption of investment in bond Decrease (increase) in interest receivable ) Increase (decrease) in accounts payable and accrued expenses ) Decrease in payable to general partner and affiliates ) ) ) NET CASH USED IN OPERATING ACTIVITIES $ ) $ ) $ ) See Notes to Financial Statements. 23 AMERICAN TAX CREDIT PROPERTIES L.P. NOTES TO FINANCIAL STATEMENTS MARCH 30, 2013, 2 1. Organization, Purpose and Summary of Significant Accounting Policies American Tax Credit Properties L.P. (the "Partnership") was formed on February 12, 1988 and the Certificate of Limited Partnership of the Partnership was filed under the Delaware Revised Uniform Limited Partnership Act. There was no operating activity until admission of the limited partners (the “Limited Partners”) on August 19, 1988. The Partnership was formed to invest primarily in leveraged low-income multifamily residential complexes (the "Property" or "Properties") that qualified for the low-income housing tax credit (the “Low-income Housing Tax Credit”) in accordance with Section 42 of the Internal Revenue Code (“IRC”), through the acquisition of limited partner equity interests (the "Local Partnership Interests") in partnerships (the "Local Partnership" or "Local Partnerships") that are the owners of the Properties. In addition, the Partnership invested in one Local Partnership whose Property also qualified for the historic rehabilitation tax credit in accordance with Section 47 of the IRC.Such interests were acquired in 1988, 1989 and 1994. Richman Tax Credit Properties L.P. (the "General Partner") was formed on February 10, 1988 to act as the General Partner of the Partnership. Basis of Accounting and Fiscal Year The Partnership's records are maintained on the accrual basis of accounting for both financial reporting and tax purposes. For financial reporting purposes, the Partnership's fiscal year ends March 30 and its quarterly periods end June 29, September 29 and December 30. The Local Partnerships have a calendar year for financial reporting purposes. The Partnership and the Local Partnerships each have a calendar year for income tax purposes. Investment in Local Partnerships The Partnership accounts for its investment in local partnerships in accordance with the equity method of accounting, under which the investment is carried at cost and is adjusted for the Partnership's share of each Local Partnership’s results of operations and by cash distributions received. Equity in loss of each investment in Local Partnership allocated to the Partnership is recognized to the extent of the Partnership’s investment balance in each Local Partnership. Equity in loss in excess of the Partnership’s investment balance in a Local Partnership is allocated to other partners’ capital in any such Local Partnership. Previously unrecognized equity in loss of any Local Partnership is recognized in the fiscal year in which equity in income is earned by such Local Partnership or additional investment is made by the Partnership. Distributions received subsequent to the elimination of an investment balance for any such investment in a Local Partnership are recorded as other income from local partnerships. As a result of cumulative equity losses and distributions and the sale of certain Local Partnerships’ Properties and/or the Partnership’s Local Partnership Interests, the Partnership’s investment in local partnerships reached a zero balance during the year ended March 30, 2013. The Partnership assessed the carrying value of its investment in local partnerships at least annually in the fourth quarter of its fiscal year or whenever there were indications that a permanent impairment may have occurred. If the carrying value of an investment in a Local Partnership exceeded the estimated value derived by management, the Partnership reduced its investment in any such Local Partnership (unless the impairment was considered to be temporary) and included such reduction in equity in loss of investment in local partnerships. Impairment was measured by comparing the investment carrying amount to the estimated residual value of the investment. The Partnership does not consolidate the accounts and activities of the Local Partnerships, which are considered Variable Interest Entities as defined by Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 810; Subtopic 10, because the Partnership is not considered the primary beneficiary. The Partnership's balance in investment in local partnerships represents the maximum exposure to loss in connection with such investments. The Partnership's exposure to loss on the Local Partnerships is mitigated by the condition and financial performance of the underlying Properties as well as the financial strength of the local general partners (the “Local General Partners”). In addition, the Local Partnerships’ partnership agreements grant the Local General Partners the power to direct the activities that most significantly impact the Local Partnerships’ economic success. As described above, the Partnership’s investment in local partnerships has reached a zero balance as of March 30, 2013. Advances and additional capital contributions (collectively the “Advances”) that are not required under the terms of the Local Partnerships’ partnership agreements but which are made to the Local Partnerships are recorded as investment in local partnerships. Certain Advances are considered by the Partnership to be voluntary loans to the respective Local Partnerships and the Partnership may be reimbursed at a future date to the extent such Local Partnerships generate distributable cash flow or receive proceeds from sale or refinancing. 24 AMERICAN TAX CREDIT PROPERTIES L.P. NOTES TO FINANCIAL STATEMENTS - CONTINUED MARCH 30, 2013, 2 1. Organization, Purpose and Summary of Significant Accounting Policies (Continued) Cash and Cash Equivalents The Partnership considers all highly liquid investments purchased with an original maturity of three months or less at the date of acquisition to be cash equivalents. Cash and cash equivalents are stated at cost, which approximates market value. Fair Value Measurements ASC Topic 820 clarifies the principle that fair value should be based on the assumptions that market participants would use when pricing the asset or liability and establishes the following fair value hierarchy: ·Level 1 inputs utilize quoted prices (unadjusted) in active markets for identical assets or liabilities that thePartnership has the ability to access; ·Level 2 inputs may include quoted prices for similar assets and liabilities in active markets, as well as interest ratesand yield curves that are observable at commonly quoted intervals; and ·Level 3 inputs are unobservable inputs for the asset or liability that are typically based on an entity’s ownassumptions as there is little, if any, related market activity. For instances in which the determination of the fair value measurement is based on inputs from different levels of the fair value hierarchy, the fair value measurement will fall within the lowest level input that is significant to the fair value measurement in its entirety. Investment in Pemberwick Fund The Partnership carries its investment in Pemberwick Fund (”Pemberwick”), an investment grade institutional short duration bond fund, at estimated fair value. Realized capital gains (losses) are included in (offset against) interest revenue. Investment in Pemberwick is classified as available-for-sale and unrealized gains (losses) are included as items of comprehensive income (loss) and are reported as a separate component of partners' equity (deficit). Investment in Bond Investment in bond was classified as available-for-sale and represented an investment that the Partnership intended to hold for an indefinite period of time but not necessarily to maturity. Any decision to sell such investment would have been based on various factors, including significant movements in interest rates and liquidity needs. Investment in bond was carried at estimated fair value and unrealized gains (losses) are included as items of comprehensive income (loss) and are reported as a separate component of partners’ equity (deficit). The premium on investment in bond was amortized using the effective yield method over the duration of the Partnership’s investment. The amortized premium offsets interest revenue. Realized gain (loss) on redemption or sale of investment in bond is included in, or offset against, interest revenue on the basis of the adjusted cost of the investment at the date of redemption or sale. Income Taxes The Partnership is a pass-through entity for income tax purposes and, as such, is not subject to income taxes. Rather, all items of taxable income and deductions are passed through to and are reported by its partners on their respective income tax returns. The Partnership’s federal tax status as a pass-through entity is based on its legal status as a partnership. Accordingly, the Partnership is not required to take any tax positions in order to qualify as a pass-through entity. The Partnership is required to file and does file tax returns with the Internal Revenue Service (“IRS”) and other taxing authorities. Income tax returns filed by the Partnership are subject to examination by the IRS for a period of three years. While no income tax returns are currently being examined by the IRS, tax years subsequent to 2008 remain subject to examination. These financial statements do not reflect a provision for income taxes and the Partnership has no other tax positions which must be considered for disclosure. In accordance with ASC Topic 740; Subtopic 10, the Partnership has included in Note 8 disclosures related to differences in the financial and tax bases of accounting. 25 AMERICAN TAX CREDIT PROPERTIES L.P. NOTES TO FINANCIAL STATEMENTS - CONTINUED MARCH 30, 2013, 2 1. Organization, Purpose and Summary of Significant Accounting Policies (Continued) Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. 2. Capital Contributions On May 11, 1988, the Partnership commenced the offering of units (the "Units") through Merrill Lynch, Pierce, Fenner & Smith Incorporated (the "Selling Agent"). On August 19, 1988 and November 15, 1988, under the terms of the Amended and Restated Agreement of Limited Partnership of the Partnership (the "Partnership Agreement"), the General Partner admitted the Limited Partners to the Partnership in two closings. At these closings, subscriptions for a total of 41,286 Units representing $41,286,000 in Limited Partners’ capital contributions were accepted. In connection with the offering of Units, the Partnership incurred organization and offering costs of $4,781,252, of which $75,000 was capitalized as organization costs and $4,706,252 was charged to the Limited Partners' equity as syndication costs. The General Partner contributed $100 to the Partnership. Net loss is allocated 99% to the Limited Partners and 1% to the General Partner in accordance with the Partnership Agreement. 3. Cash and Cash Equivalents As of March 30, 2013, the Partnership has $2,286,126 in cash and cash equivalents. Of such amount, $305,981 is held in accounts at two financial institutions in which such amount is insured up to $250,000 at each institution by the Federal Deposit Insurance Corporation (“FDIC”). The entire amount is FDIC insured as of March 30, 2013. The remaining $1,980,145 is held in accounts at two financial institutions in which such amount is invested in a portfolio of securities that are direct obligations of the U.S. Treasury and are backed by the full faith and credit of the United States of America. 4. Investment in Pemberwick Fund The Partnership carries its investment in Pemberwick, an investment grade institutional short duration bond fund, at estimated fair value. Pemberwick was organized in February 2010 as a non-diversified open-end management investment company registered under the Investment Company Act of 1940, as amended, that seeks maximum current income consistent with liquidity and stability of principal. In selecting a portfolio of securities for Pemberwick, the investment advisor of Pemberwick (the “Advisor”) will select investments so that Pemberwick’s assets will be rated “A-” or better by a nationally recognized statistical rating organization (“NRSRO”) such as Moody’s Investor Services, Inc. (“Moody’s”) and/or by Standard & Poor’s Financial Services, LLC (“S&P”) (or if commercial paper rated in the highest category) or, if a rating is not available, deemed to be of comparable quality by the Advisor, or securities issued by banking institutions operating in the United States and having assets in excess of $200 billion. Approximately 90% or more of Pemberwick’s assets will either be invested in securities rated AA or better (if commercial paper rated in the highest category) by a NRSRO or in securities of banking institutions operating in the United States and having assets in excess of $200 billion. The weighted average duration of Pemberwick’s assets is approximately 1.85 years as of March 30, 2013. Redemptions from Pemberwick are immediately liquid and unrestricted. Pemberwick’s net asset value (“NAV”) is $10.12 and $10.02 per share as of March 30, 2013 and 2012, respectively. The Partnership’s investment in Pemberwick as of March 30, 2013 and 2012 is $928,287 and $1,164,251, respectively. An unrealized gain of $10,308 as of March 30, 2013 is reflected as accumulated other comprehensive income in the accompanying balance sheet as of March 30, 2013. The Partnership has earned $52,554 of interest revenue from its investment in Pemberwick as of March 30, 2013. The fair value of the Partnership’s investment in Pemberwick is classified within Level1 of the fair value hierarchy of the guidance on Fair Value Measurements (see Note 1). Pemberwick’s NAV was $10.10 as of May 31, 2013. 26 AMERICAN TAX CREDIT PROPERTIES L.P. NOTES TO FINANCIAL STATEMENTS - CONTINUED MARCH 30, 2013, 2 4. Investment in Pemberwick Fund (Continued) The Advisor is an affiliate of the General Partner. For its services, the Advisor is entitled to receive an annual advisory fee of 0.50% of the average daily net assets of Pemberwick. The Advisor may, in its discretion, voluntarily waive its fees or reimburse certain Pemberwick expenses; however, the Advisor is not required to do so. The Advisor has waived 70% of its fee earned since Pemberwick’s inception and earned $1,553, $1,876 and $2,184 in connection with the Partnership’s investment in Pemberwick for the years ended March 30, 2013, 2012 and 2011, respectively, enough to cover its direct costs. The Advisor’s asset management affiliate, Richman Asset Management, Inc. (“RAM”) has agreed to reduce its administration and management fees (see Note 7) payable by the Partnership to the extent any fee of the Advisor payable by Pemberwick would be duplicative of any profit that RAM would receive from the Partnership. 5. Investment in Bond The Partnership carried its investment in bond as available-for-sale because such investment was used to facilitate and provide flexibility for its obligations. The bond was called during fiscal 2012; accordingly, there is no accumulated other comprehensive income or loss associated with the Partnership’s investment in bond in the accompanying balance sheets. The unrealized gain on investment in bond as of March 30, 2011 is reflected as a reclassification adjustment to accumulated other comprehensive income (loss) and other comprehensive income (loss) in the accompanying financial statements as of and for the year ended March 30, 2012. The Partnership’s cumulative annualized return on the bond for the sixteen month holding period totaled approximately 2.94%. 6. Investment in Local Partnerships The Partnership initially acquired a Local Partnership Interest in nineteen Local Partnerships. As of March 30, 2013, the Partnership owns a Local Partnership Interest in the following Local Partnerships (see below regarding the potential sale of the Partnership’s remaining Local Partnership Interests): 1) Cobbet Hill Associates Limited Partnership (“Cobbet”)*; 2) Santa Juanita Limited Dividend Partnership L.P. (“Santa Juanita”); and 3) Vista del Mar Limited Dividend Partnership L.P. (“Vista del Mar”). *An affiliate of the General Partner is a Local General Partner of Cobbet. The Partnership owns a 99% Local Partnership Interest in Cobbet and Vista del Mar. In the case of Santa Juanita, the 99% interest is shared with American Tax Credit Properties II L.P. ("ATCP II"), a Delaware limited partnership whose general partner is an affiliate of the General Partner, whereby the Partnership owns 34.64%. In connection with the initial purchase of nineteen Local Partnership Interests, under the terms of the partnership agreement of each Local Partnership, as of March 30, 2013 the Partnership is committed to make capital contributions in the aggregate of $36,228,149, which includes Advances to certain Local Partnerships (see discussion below), and all of which has been paid. The remaining Properties are principally comprised of subsidized and leveraged low-income multifamily residential complexes located in Massachusetts and Puerto Rico. The required holding period of each Property, in order to avoid Low-income Housing Tax Credit recapture, is fifteen years from the year in which the Low-income Housing Tax Credits commence on the last building of the Property (the “Compliance Period”). The Compliance Periods of all the Local Partnerships expired in a prior year. The rents of the remaining Properties, which receive project based rental subsidy payments pursuant to subsidy agreements, are subject to specific laws, regulations and agreements with federal and state agencies. The subsidies expire at various times. The Partnership cannot reasonably predict legislative initiatives and governmental budget negotiations, the outcome of which could result in a reduction in funds available for the various federal and state administered housing programs. Such changes could adversely affect the future net operating income and debt structure of the remaining Local Partnerships. As of December 31, 2012, the Local Partnerships have outstanding mortgage loans payable totaling approximately $19,210,000 and accrued interest payable on such loans totaling approximately $15,495,000, which are secured by security interests and liens common to mortgage loans on the Local Partnerships' real property and other assets. 27 AMERICAN TAX CREDIT PROPERTIES L.P. NOTES TO FINANCIAL STATEMENTS - CONTINUED MARCH 30, 2013, 2 6. Investment in Local Partnerships (Continued) For the years ended March 30, 2013 and 2012, the investment in local partnerships activity consists of the following: Investment in local partnerships as of March 30, 2012 and 2011 $ $ Distributions from Local Partnerships ) ) Gain on sale of limited partner interests/local partnership properties Distributions classified as other income Equity in income (loss) of investment in local partnerships ) Investment in local partnerships as of March 30, 2013 and 2012 $ $ During the year ended March 30, 2013, Madison-Bellefield Associates (“Madison-Bellefield”) sold its underlying Property to an affiliate of the Local General Partners of Madison-Bellefield, in connection with which the Partnership received $2,263,340. After accounting for its share of cumulative income, losses and distributions, the Partnership recognized a gain of $1,705,243 in connection with the sale, which amount is reflected as gain on sale of limited partner interests/local partnership properties in the accompanying statement of operations and comprehensive income (loss) of the Partnership for the year ended March 30, 2013. Madison-Bellefield recognized a gain of $2,661,140 in connection with the sale, which amount is reflected as gain on sale of property in the combined statement of operations of the Local Partnerships for the year ended December 31, 2012 herein Note 6. Madison-Bellefield hasbeen dissolved. After such sale and as a result of cumulative equity losses, distributions and the sale of certain Local Partnerships’ Properties and/or the Partnership’s Local Partnership Interests, the Partnership’s investment in local partnerships reached a zero balance. During the year ended March 30, 2013, the Partnership sold its Local Partnership Interest in Gulf Shores Apartments Ltd. (“Gulf Shores”) to the Local General Partner of Gulf Shores; no proceeds were received in connection with the sale. After accounting for its share of cumulative income, losses and distributions, the Partnership’s investment in Gulf Shores reached a zero balance prior to the sale. In December 2012, the Partnership entered into contracts to sell its Local Partnership Interests in Santa Juanita and Vista del Mar to an affiliate of the Local General Partners of Santa Juanita and Vista del Mar; there will be no proceeds in connection with the proposed sales. Such Local Partnerships have the same Local General Partner. The proposed sales are subject to the approval of the United States Department of Housing and Urban Development (“HUD”); there can be no assurance that HUD will approve either or both of the contracts. The Partnership made Advances to Vista del Mar in a prior year in connection with a mortgage restructuring. Cumulative Advances as of March 30, 2013 and 2012 are $266,286; such Advances were recorded as investment in local partnerships (see Note 1). After accounting for its share of cumulative income, losses and distributions, the Partnership’s investment in Santa Juanita and Vista del Mar reached a zero balance in a prior year. In December 2012, the Partnership entered into a contract to sell its Local Partnership Interest in Cobbet to one of the Local General Partners of Cobbet; there will be no proceeds in connection with the proposed sale. One of the Local General Partners of Cobbet is an affiliate of the General Partner; such Local General Partner is not involved in the proposed sale. The proposed sale is subject to the approval of Cobbet’s mortgage lender, the Massachusetts Housing Finance Agency (“MHFA”); there can be no assurance that MHFA will approve the contract. The Partnership made Advances to Cobbet in prior years to fund operating deficits. Cumulative Advances as of March 30, 2013 and 2012 are $392,829; such Advances were recorded as investment in local partnerships (see Note 1). After accounting for its share of cumulative income, losses and distributions, the Partnership’s investment in Cobbet reached a zero balance in a prior year. 28 AMERICAN TAX CREDIT PROPERTIES L.P. NOTES TO FINANCIAL STATEMENTS - CONTINUED MARCH 30, 2013, 2 6. Investment in Local Partnerships (Continued) Cobbet was originally financed with a first mortgage with mandatory monthly payment terms with MHFA and a second mortgage with MHFA under the State Housing Assistance for Rental Production Program (the “SHARP Operating Loan”) whereby proceeds would be advanced monthly as an operating subsidy (the “Operating Subsidy Payments”). The terms of the SHARP Operating Loan called for declining Operating Subsidy Payments over its term (not more than 15 years). However, due to the economic condition of the Northeast region in the early 1990’s, MHFA instituted an operating deficit loan (the “ODL”) program that supplemented the scheduled reduction in the Operating Subsidy Payments. Effective October 1, 1997, MHFA announced its intention to eliminate the ODL program, such that Cobbet no longer receives the ODL, without which Cobbet has been unable to make the full mandatory debt service payments on its first mortgage. MHFA issued a formal notice of default dated February 2, 2004. Since the date MHFA ceased funding the ODL through December 31, 2012, Cobbet has accumulated over $13,134,000 of arrearages and other charges on the first mortgage; as a result of the default, principal and accrued interest in excess of $26,000,000 in connection with the first mortgage, the SHARP Operating Loan and the ODL are considered currently due. During the year ended March 30, 2012, the Partnership assigned its Local Partnership Interest in Cityside Apartments, L.P. (“Cityside”) to an affiliate of one of the Local General Partners of Cityside. Although the Partnership received no proceeds in connection with the assignment, the Partnership received $37,500 during the year ended March 30, 2013 for distributions that were due to the Partnership under the terms of Cityside’s partnership agreement. Such amount is included in due from local partnerships in the accompanying balance sheet of the Partnership as of March 30, 2012 and is included in other income from local partnerships in the accompanying statement of operations and comprehensive income (loss) of the Partnership for the year then ended (see Note 1). One of the Local General Partners of Cityside is an affiliate of the General Partner; such Local General Partner was not involved in the assignment. After accounting for its share of cumulative income, losses and distributions, the Partnership’s investment in Cityside reached a zero balance prior to the assignment. During the year ended March 30, 2007, 4611 South Drexel Limited Partnership, one of the Partnership’s Local Partnership Interests, sold its underlying Property to an unaffiliated third party. In connection with the sale, the parties established an escrow (the “Escrow”) to provide for the potential payment of certain contingencies related to the sale. During the year ended March 30, 2012, the Partnership received $24,750 upon release of the Escrow; such amount is included in gain on sale of limited partner interests/local partnership properties in the accompanying statement of operations and comprehensive income (loss) of the Partnership for the year ended March 30, 2012. During the year ended March 30, 2012, the Partnership sold its Local Partnership Interest in Federal Apartments Limited Partnership (“Federal”) to an affiliate of the Local General Partner of Federal for $334,000; such amount is included in gain on sale of limited partner interests/local partnership properties in the accompanying statement of operations and comprehensive income (loss) of the Partnership for the year ended March 30, 2012. The Partnership received a $50,000 nonrefundable deposit during the year ended March 30, 2011 and the remaining $284,000 during the year ended March 30, 2012. After accounting for its share of cumulative income, losses and distributions, the Partnership’s investment in Federal reached a zero balance prior to the sale. During the year ended March 30, 2011, Dunbar Limited Partnership (“Dunbar”) and Dunbar Limited Partnership No. 2 (“Dunbar 2”), which Local Partnerships have the same Local General Partner (the “Dunbar Local General Partner”), sold their underlying Properties to affiliates of the Dunbar Local General Partner. In connection with the sales, Dunbar and Dunbar 2 recognized a combined gain of $5,594,810, which amount is reflected as gain on sale of property in the accompanying combined statement of operations of the Local Partnerships for the year ended December 31, 2010 herein Note 6. Although the Partnership received no proceeds in connection with the sales, the Partnership received $50,000 during the year ended March 30, 2013 for distributions that were due to the Partnership under the terms of the partnership agreements of Dunbar and Dunbar 2. Such amount is included in due from local partnerships in the accompanying balance sheet of the Partnership as of March 30, 2012 and is included in other income from local partnerships in the accompanying statement of operations and comprehensive income (loss) of the Partnership for the year ended March 30, 2011 (see Note 1). After accounting for its share of cumulative income, losses and distributions, the Partnership’s investment in Dunbar and Dunbar 2 reached a zero balance in a prior year. 29 AMERICAN TAX CREDIT PROPERTIES L.P. NOTES TO FINANCIAL STATEMENTS - CONTINUED MARCH 30, 2013, 2 6. Investment in Local Partnerships (Continued) During the year ended March 30, 2011, the Partnership sold its Local Partnership Interest in Golden Gates Associates (“Golden Gates”) to an affiliate of the Local General Partner of Golden Gates for $128,000; such amount is reflected as gain on sale of limited partner interests/local partnership properties in the accompanying statement of operations and comprehensive income (loss) of the Partnership for the year ended March 30, 2011. After accounting for its share of cumulative income, losses and distributions, the Partnership’s investment in Golden Gates reached a zero balance prior to the sale. The Partnership’s investment in Madison-Bellefield represents more than 20% of the Partnership’s total assets as of March 30, 2012 and the equity in income recognized by the Partnership in connection with Madison-Bellefield represents more than 20% of the Partnership’s net income for the year then ended. The following financial information represents certain balance sheet and operating statement data of Madison-Bellefield as of and for the year ended December 31, 2011: Total assets $ Total liabilities $ Revenue $ Net income $ The difference between the Partnership’s investment in local partnerships as of March 30, 2012 and the amount reflected as the Partnership’s investment balance in the combined balance sheet of the Local Partnerships as of December 31, 2011 herein Note 6 represents cumulative carrying value adjustments made by the Partnership (see Note1) in the amount of $596,586. Equity in loss of investment in local partnerships is limited to the Partnership's investment balance in each Local Partnership; any excess is applied to other partners' capital in any such Local Partnership (see Note 1). The amount of such excess losses applied to other partners' capital was $2,084,714, $2,498,743 and $2,941,789 for the years ended December 31, 2012, 2011 and 2010, respectively, as reflected in the combined statements of operations of the Local Partnerships herein Note 6. The combined balance sheets of the Local Partnerships as of December 31, 2012 and 2011 and the combined statements of operations of the Local Partnerships for the years ended December 31, 2012, 2011 and 2010 are reflected on pages 31 and 32, respectively. 30 AMERICAN TAX CREDIT PROPERTIES L.P. NOTES TO FINANCIAL STATEMENTS - CONTINUED MARCH 30, 2013, 2 6. Investment in Local Partnerships (Continued) The combined balance sheets of the Local Partnerships as of December 31, 2012 and 2011 are as follows: ASSETS Cash and cash equivalents $ $ Rents receivable Escrow deposits and reserves Land Buildings and improvements (net of accumulated depreciation of $24,916,049 and $41,237,986) Intangible assets (net of accumulated amortization of $227,637 and $478,800) Other assets $ $ LIABILITIES AND PARTNERS' EQUITY (DEFICIT) Liabilities Accounts payable and accrued expenses $ $ Due to related parties Mortgage loans Notes payable Accrued interest Other liabilities Partners' equity (deficit) American Tax Credit Properties L.P. Capital contributions, net of distributions Cumulative loss ) ) General partners and other limited partners Capital contributions, net of distributions Cumulative loss ) $ $ 31 AMERICAN TAX CREDIT PROPERTIES L.P. NOTES TO FINANCIAL STATEMENTS - CONTINUED MARCH 30, 2013, 2 6. Investment in Local Partnerships (Continued) The combined statements of operations of the Local Partnerships for the years ended December 31, 2012, 2011 and 2010 are as follows: REVENUE Rental $ $ $ Interest and other TOTAL REVENUE EXPENSES Administrative Utilities Operating and maintenance Taxes and insurance Financial Depreciation and amortization TOTAL EXPENSES LOSS FROM OPERATIONS BEFORE GAIN ON SALE OF PROPERTY ) ) ) GAIN ON SALE OF PROPERTY NET INCOME (LOSS) $ $ ) $ NET INCOME (LOSS) ATTRIBUTABLE TO American Tax Credit Properties L.P. $ ) $ $ General partners and other limited partners (includes Partnership losses in excess of investment of $2,084,714, $2,498,743 and $2,941,789 and specially allocated income of $2,661,140, $0 and $5,815,575) 488,972 ) 2,860,321 $ $ ) $ 32 AMERICAN TAX CREDIT PROPERTIES L.P. NOTES TO FINANCIAL STATEMENTS - CONTINUED MARCH 30, 2013, 2 7. Transactions with General Partner and Affiliates Pursuant to the terms of the Partnership Agreement, the Partnership incurs an annual management fee (the “Management Fee”) in the maximum amount of $175,466 payable to the General Partner for its services in connection with the management of the affairs of the Partnership, subject to adjustment under the terms of the Partnership Agreement. The Partnership incurred Management Fees of $63,850, $120,004 and $165,524 for the years ended March 30, 2013, 2012 and 2011, respectively.Unpaid Management Fees in the amount of $11,588 and $48,049 are included in payable to general partner and affiliates in the accompanying balance sheets as of March 30, 2013 and 2012, respectively. In addition, pursuant to the terms of the Partnership Agreement, the Partnership is authorized to contract for administrative services provided to the Partnership. Pursuant to an agreement with the General Partner, the Partnership incurs an annual administration fee (the "Administration Fee") in the maximum amount of $152,758 and an annual additional administration fee (the “Additional Administration Fee”) in the maximum amount of $30,965 for administrative services provided to the Partnership, subject to adjustment under the terms of the Partnership Agreement. The Partnership incurred Administration Fees of $55,587, $104,474 and $144,103 for the years ended March 30, 2013, 2012 and 2011, respectively, and Additional Administration Fees of $11,268, $21,177 and $29,210 for the years ended March 30, 2013, 2012 and 2011, respectively.Such amounts are aggregated and reflected under the caption administration fees - affiliate in the accompanying statements of operations and comprehensive income (loss). Unpaid Administration Fees and Additional Administration Fees in the cumulative amount of $15,500 and $36,186 are included in payable to general partner and affiliates in the accompanying balance sheets as of March 30, 2013 and 2012, respectively. For the years ended December 31, 2012, 2011 and 2010, Cityside paid and/or incurred the following amounts to an affiliate of the General Partner in connection with services provided to Cityside: Paid Incurred Paid Incurred Paid Incurred Property management fees $ 33 AMERICAN TAX CREDIT PROPERTIES L.P. NOTES TO FINANCIAL STATEMENTS - CONTINUED MARCH 30, 2013, 2 8. Taxable Income (Loss) A reconciliation of the financial statement net income (loss) of the Partnership for the years ended March 30, 2013, 2012 and 2011 to the tax return income for the years ended December 31, 2012, 2011 and 2010 is as follows: Financial statement net income (loss) for the years ended March 30, 2013, 2012 and 2011 $ $ $ ) Add (less) net transactions occurring between January 1, 2010 to March 30, 2010 ) January 1, 2011 to March 30, 2011 ) January 1, 2012 to March 30, 2012 ) January 1, 2013 to March 30, 2013 Adjusted financial statement net income (loss) for the years ended December 31, 2012, 2011 and 2010 1,401,130 106,416 ) Management Fees and Administration Fees deductible for tax purposes when paid ) ) ) Differences arising from equity in income (loss) of investment in local partnerships ) Difference in gain on sale of limited partner interests/local partnership properties Write-off of Advances for tax purposes ) Other income from local partnerships ) ) ) Over accrual of State of New Jersey filing fee for financial reporting Nondeductible expenses Interest on Advance to Local Partnership recorded for tax purposes Other differences ) Tax return income for the years ended December 31, 2012, 2011 and 2010 $ $ $ The differences between the investment in local partnerships for tax and financial reporting purposes as of December 31, 2012 and 2011 are as follows: Investment in local partnerships - financial reporting $ $ Investment in local partnerships - tax ) ) $ $ Payable to general partner and affiliates in the accompanying balance sheets represents accrued Management Fees and Administration Fees, which are not deductible for tax purposes until paid pursuant to IRC Section 267. 34 AMERICAN TAX CREDIT PROPERTIES L.P. NOTES TO FINANCIAL STATEMENTS - CONTINUED MARCH 30, 2013, 2 9. Fair Value of Financial Instruments The estimated fair value amounts have been determined using available market information, assumptions, estimates and valuation methodologies. Cash and Cash Equivalents The carrying amount approximates fair value. The estimated fair values of the Partnership’s other financial instruments as of March 30, 2013 and 2012 are disclosed elsewhere in the notes to the financial statements. 35 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. None. Item 9A.Controls and Procedures. Disclosure controls and procedures are controls and procedures that are designed to ensure that information required to be disclosed by Registrant in reports that Registrant files or submits under the Exchange Act is recorded, processed, summarized and timely reported as provided in SEC rulesand forms. Registrant periodically reviews the design and effectiveness of its disclosure controls and procedures, including compliance with various laws and regulations that apply to its operations.Registrant makes modifications to improve the design and effectiveness of its disclosure controls and procedures, and may take other corrective action, if its reviews identify a need for such modifications or actions. In designing and evaluating the disclosure controls and procedures, Registrant recognizes that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Registrant has carried out an evaluation, under the supervision and the participation of its management, including the Chief Executive Officer and Chief Financial Officer of Richman Tax, of the effectiveness of the design and operation of its disclosure controls and procedures (as defined in Rule13a-15(e)and 15d-15(e)under the Exchange Act), as of the year ended March 30, 2013. Based upon that evaluation, the Chief Executive Officer and Chief Financial Officer of Richman Tax concluded that Registrant’s disclosure controls and procedures were effective as of March30, 2013. Management’s Annual Report on Internal Control Over Financial Reporting Registrant is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rule13a-15(f). Under the supervision and with the participation of its management, including the Chief Executive Officer and Chief Financial Officer of Richman Tax, Registrant conducted an evaluation of the effectiveness of its internal control over financial reporting based on the framework set forth in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on its evaluation, management has concluded that Registrant’s internal control over financial reporting was effective as of March 30, 2013. This Annual Report does not include an attestation report of Registrant’s independent registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by Registrant’s independent registered public accounting firm pursuant to rulesof the SEC that permit Registrant to provide only management’s report in this Annual Report. Changes in Internal Control Over Financial Reporting There were no changes in Registrant’s internal control over financial reporting during the three months ended March 30, 2013 that have materially affected, or are reasonably likely to materially affect, Registrant’s internal control over financial reporting. Item 9B.Other Information. None. 36 PART III Item 10. Directors, Executive Officers and Corporate Governance. Registrant has no officers or directors. The General Partner manages Registrant's affairs and has general responsibility and authority in all matters affecting its business. The responsibilities of the General Partner are currently carried out by Richman Tax. The executive officers and director of Richman Tax are: Served in present Name capacity since1 Position held Richard Paul Richman February 10, 1988 Director David A. Salzman February 2, 2001 President James Hussey January 20, 2009 Vice President and Treasurer Gina K. Dodge February 10, 1988 Secretary Charles L. Krafnick February 1, 2001 Assistant Treasurer 1Director holds office until his successor is elected and qualified.All officers serve at the pleasure of the Director. Richard Paul Richman, age 65, is the sole Director of Richman Tax. Mr. Richman is the Chairman and a stockholder of Richman Group. Mr. Richman is involved in the syndication, development and management of residential property. Mr. Richman is also the sole director of Richman Tax Credits Inc., an affiliate of Richman Tax and the general partner of the general partner of American Tax Credit Properties II L.P., the sole director of Richman Housing Credits Inc., an affiliate of Richman Tax and the general partner of the general partner of American Tax Credit Properties III L.P. and the sole director of Richman American Credit Corp., an affiliate of Richman Tax and the manager of American Tax Credit Trust, a Delaware statutory business trust. David A. Salzman, age 52, is the President of Richman Tax and is a stockholder and the President of Richman Group. Mr. Salzman has been employed by Richman Group or an affiliate since 1986 and is responsible for the acquisition of residential real estate for syndication for Richman Group. James Hussey, age 52, is a Vice President and the Treasurer of Richman Tax. Mr. Hussey, the Treasurer of Richman Group, is engaged primarily in the finance operations of Richman Group. In addition, Mr. Hussey is a Vice President and the Treasurer of Richman Asset Management, Inc. (“RAM”), an affiliate of Richman Tax.Mr. Hussey is engaged primarily in the partnership management and finance operations of RAM. Prior to joining RAM, Mr. Hussey, a Certified Public Accountant, was the Chief Financial Officer of WCI Communities Inc. NE Region and Spectrum Communities, LLC. From 1989 to 1998, Mr. Hussey held various positions with Center Development Corp, a developer of affordable housing in the New York metropolitan area. Gina K. Dodge, age 57, is the Secretary of Richman Tax and a Vice President and the Secretary of Richman Group. Ms. Dodge has been employed by Richman Group or an affiliate since 1988 and, as the Director of Investor Services, is responsible for communications with investors. Charles L. Krafnick, age 51, is the Assistant Treasurer of Richman Tax and is the Assistant Treasurer of Richman Group.Mr. Krafnick, a Certified Public Accountant, has been employed by Richman Group or an affiliate since 1994 and is engaged primarily in the finance operations of Richman Group.In addition, Mr. Krafnick is the Assistant Treasurer of RAM. Mr. Krafnick's responsibilities in connection with RAM include various finance and partnership management functions. Registrant is not aware of any family relationship between the director and executive officers listed in this Item 10. Registrant is not aware of the involvement in certain legal proceedings with respect to the director and executive officers listed in this Item 10. Mr. Richman, Mr. Hussey and Mr. Krafnick serve on a committee that performs the functions of an audit committee on behalf of Registrant (the “Audit Committee”). Each of Mr. Richman, Mr. Hussey and Mr. Krafnick meets the qualifications of an audit committee financial expert. Mr. Richman, Mr. Hussey and Mr. Krafnick are not independent under the NASDAQ Stock Market independence standards; however Registrant believes that each exercises his judgment in the best interest of Registrant with respect to matters that would ordinarily be passed upon by an audit committee. 37 Item 10. Directors, Executive Officers and Corporate Governance (Continued). The Board of Director of Richman Tax has adopted a code of ethics for senior financial officers of Registrant, applicable to Registrant's principal executive officer, principal financial officer and comptroller or principal accounting officer, or persons performing similar functions.Registrant will provide to any person without charge a copy of such code of ethics upon written request to the General Partner at 340 Pemberwick Road, Greenwich, Connecticut 06831, Attention: Secretary. Item 11. Executive Compensation. Registrant has no officers or directors.Registrant does not pay or accrue any fees, salaries or other forms of compensation to the officers or director of Richman Tax and did not pay any such compensation during the year ended March 30, 2013 or during the prior two fiscal years.During the year ended March 30, 2013 and during the prior two fiscal years, Richman Tax did not pay any compensation to any of its officers or its director. The director and certain officers of Richman Tax receive compensation from certain affiliates of Richman Tax for services performed for various affiliated entities which may include services performed for Registrant. Under the terms of the Partnership Agreement, Registrant has entered into certain arrangements with the General Partner and certain of its affiliates which provide for compensation to be paid to the General Partner and certain of its affiliates.See Notes 4 and 7 to the audited financial statements included in Item 8 - Financial Statements and Supplementary Data of this Annual Report. Tabular information concerning salaries, bonuses and other types of compensation payable to executive officers has not been included in this Annual Report.As noted above, Registrant has no executive officers.The levels of compensation payable to the General Partner and/or its affiliates is limited by the terms of the Partnership Agreement and may not be increased therefrom on a discretionary basis. Item 12. Security Ownership of Certain Beneficial Owners and Management. Prizm Investments and certain affiliates thereof, having the mailing address P.O. Box 47638, Phoenix, Arizona 85068, are the owners of 5,511 Units, representing approximately 13.35% of all such Units. As of June 13, 2013, no person or entity, other than Prizm Investments and certain affiliates thereof, was known by Registrant to be the beneficial owner of more than five percent of the Units. Neither the General Partner, Richman Tax nor the director or any officer of Richman Tax own any Units. Richman Tax is wholly-owned by Richard Paul Richman. Item 13. Certain Relationships and Related Transactions and Director Independence. Transactions With Related Persons The General Partner and certain of its affiliates are entitled to receive certain fees and reimbursement of expenses and have received/earned fees for services provided to Registrant as described in Notes 4 and 7 to the audited financial statements included in Item 8 - Financial Statements and Supplementary Data herein. Such fees will continue to be incurred by Registrant during the fiscal year ending March 30, 2014. Review, Approval or Ratification of Transactions With Related Parties Pursuant to the terms of thePartnershipAgreement, Registrant has specific rights and limitations in conducting business with the General Partner and affiliates.To date, Registrant has followed such provisions of thePartnership Agreement. Registrant's unwritten policiesfortransacting business withrelated partiesare tofirstrefer to thePartnership Agreementin connection with conductingsuchbusiness or making payments and then, ifcircumstancesarisefor whicha new related party transaction iscontemplated,present the proposed transactiontocertain officers of Richman Taxfor review and approval.If any matter in connection with such transaction might be unclear under the terms of thePartnership Agreement, such matter is presented to general or outside counselfor reviewprior toanysuch transaction being entered into by Registrant. Indebtedness of Management No officer or director of Richman Tax or any affiliate of the foregoing was indebted to Registrant at any time during the fiscal years ended March 30, 2013 and 2012. 38 Item 13. Certain Relationships and Related Transactions and Director Independence (Continued). Corporate Governance As discussed elsewhere in this Annual Report, Registrant does not have any directors, although as noted above Mr. Richman, Mr. Hussey and Mr. Krafnick serve on a committee that performs the functions of an audit committee on behalf of Registrant. Under NASDAQ Stock Market independence standards, Mr. Richman, Mr. Hussey and Mr. Krafnick would not be considered independent as they serve as officers of Richman Tax. Although Mr. Richman, Mr. Hussey and Mr. Krafnick are not independent under NASDAQ rules, Registrant believes that each exercises his judgment in the best interest of Registrant with respect to matters that would ordinarily be passed upon by an audit committee. Registrant is not a listed issuer whose securities are listed on a national securities exchange, or an inter-dealer quotation system which has requirements that a majority of the board of directors be independent, and Registrant is not required to have an audit committee which consists of independent directors and meets the other requirements of the Securities Exchange Act of 1934 and the rules promulgated thereunder. Item 14. Principal Accountant Fees and Services. Registrant’s independent registered public accounting firm billed Registrant the following fees for professional services rendered in the years ended March 30, 2013 and 2012: Audit Fees $ $ Audit-RelatedFees Tax Fees $ $ All Other Fees Audit fees consist of fees for the annual audit and review of Registrant’s interim financial statements and review of documents filed with the SEC. Tax fees generally represent fees for annual tax return preparation. There were no other accounting fees incurred by Registrant in fiscal 2013 and 2012. The Audit Committee has adopted a set of pre-approval policies and procedures under which, pursuant to the requirements of the Sarbanes-Oxley Act of 2002, all audit and permitted non-audit services to be performed by the independent registered public accounting firm require pre-approval by the Audit Committee. The Audit Committee approved all fiscal 2013 and 2012 principal accountant fees and services. 39 PART IV Item 15. Exhibits and Financial Statement Schedules. (a)Financial Statements, Financial Statement Schedules and Exhibits. (1)Financial Statements. See Item 8 - Financial Statements and Supplementary Data. (2)Financial Statement Schedules. No financial statement schedules are included because of the absence of the conditions under which they arerequired or because the information is included in the financial statements or the notes thereto. (3)Exhibits. Incorporated by Exhibit Reference to Certificate of Limited Partnership of Registrant Exhibit 3.2 to Amendment No. 2 to the Registration Statement on Form S-11 dated April 29, 1988 (File No. 33-20391) Amended and Restated Agreement of Limited Partnership of Registrant Exhibit A to Registrant’s Prospectus filed May 6, 1988 (File No. 33-20391) 4611 South Drexel Limited Partnership Agreement of Limited Partnership Exhibit 10.3 to Form 10-Q Report for the period ended December 30, 1989 (File No. 0-17619) B & V, Ltd. Fourth Amended and Restated Agreement and Certificate of Limited Partnership Exhibit 10.3 to Form 8-K Report dated January 17, 1989 (File No. 33-20391) B & V Phase I, Ltd. Amended and Restated Agreement of Limited Partnership Exhibit 10.1 to Form 10-Q Report for the period ended September 29, 1994 (File No. 0-17619) B & V Phase I, Ltd. Assignment of Partnership Interests, Assumption of Responsibilities, and Waiver of Conditions Exhibit 10.4 to Form 10-K Report for the year ended March 30, 1997 (File No. 0-17619) Blue Hill Housing Limited Partnership Amended and Restated Agreement and Certificate of Limited Partnership Exhibit 10.7 to Form 8-K Report dated January 17, 1989 (File No. 33-20391) Cityside Apartments, L.P. Amended and Restated Agreement of Limited Partnership Exhibit 10.3 to Form 10-K Report for the year ended March 30, 1990 (File No. 0-17619) Amendment No. 1 to Cityside Apartments, L.P. Amended and Restated Agreement of Limited Partnership Exhibit 10.4 to Form 10-K Report for the year ended March 30, 1992 (File No. 0-17619) Amendment No. 2 to Cityside Apartments, L.P. Amended and Restated Agreement of Limited Partnership Exhibit 10.5 to Form 10-K Report for the year ended March 30, 1992 (File No. 0-17619) 40 Incorporated by Exhibit Reference to Amendment No. 3 to Cityside Apartments, L.P. Amended and Restated Agreement of Limited Partnership Exhibit 10.6 to Form 10-K Report for the year ended March 30, 1992 (File No. 0-17619) Cobbet Hill Associates Limited Partnership Amended and Restated Agreement and Certificate of Limited Partnership Exhibit 10.4 to Form 10-K Report for the year ended March 30, 1990 (File No. 0-17619) Cobbet Hill Associates Limited Partnership First Amendment to Amended and Restated Agreement and Certificate of Limited Partnership Exhibit 10.8 to Form 10-K Report for the year ended March 30, 1993 (File No. 0-17619) Cobbet Hill Associates Limited Partnership Second Amendment to the Amended and Restated Agreement and Certificate of Limited Partnership Exhibit 10.9 to Form 10-K Report for the year ended March 30, 1993 (File No. 0-17619) Dunbar Limited Partnership Second Amended and Restated Agreement of Limited Partnership Exhibit 10.5 to Form 10-K Report for the year ended March 30, 1990 (File No. 0-17619) Dunbar Limited Partnership No. 2 Second Amended and Restated Agreement of Limited Partnership Exhibit 10.6 to Form 10-K Report for the year ended March 30, 1990 (File No. 0-17619) Erie Associates Limited Partnership Amended and Restated Agreement and Certificate of Limited Partnership Exhibit 10.2 to Form 10-K Report for the year ended March 30, 1989 (File No. 33-20391) Federal Apartments Limited Partnership Amended and Restated Agreement of Limited Partnership Exhibit 10.8 to Form 10-K Report for the year ended March 30, 1990 (File No. 0-17619) First Amendment to Federal Apartments Limited Partnership Amended and Restated Agreement of Limited Partnership Exhibit 10.14 to Form 10-K Report for the year ended March 30, 1993 (File No. 0-17619) Second Amendment to Federal Apartments Limited Partnership Amended and Restated Agreement of Limited Partnership Exhibit 10.15 to Form 10-K Report for the year ended March 30, 1993 (File No. 0-17619) Golden Gates Associates Amended and Restated Agreement of Limited Partnership Exhibit 10.1 to Form 8-K Report dated January 17, 1989 (File No. 33-20391) Grove Park Housing, A California Limited Partnership Amended and Restated Agreement of Limited Partnership Exhibit 10.10 to Form 10-K Report for the year ended March 30, 1990 (File No. 0-17619) Gulf Shores Apartments Ltd. Amended and Restated Agreement and Certificate of Limited Partnership Exhibit 10.3 to Form 10-K Report for the year ended March 30, 1989 (File No. 33-20391) Hilltop North Associates, A Virginia Limited Partnership Amended and Restated Agreement of Limited Partnership Exhibit 10.12 to Form 10-K Report for the year ended March 30, 1990 (File No. 0-17619) Madison-Bellefield Associates Amended and Restated Agreement and Certificate of Limited Partnership Exhibit 10.2 to Form 8-K Report dated January 17, 1989 (File No. 33-20391) 41 Incorporated by Exhibit Reference to Amended and Restated Articles of Partnership in Commendam of Pine Hill Estates Limited Partnership Exhibit 10.2 to Form 10-Q Report for the period ended December 30, 1989 (File No. 0-17619) Santa Juanita Limited Dividend Partnership Amended and Restated Agreement of Limited Partnership Exhibit 10.4 to Form 10-Q Report for the period ended December 30, 1989 (File No. 0-17619) Second Amendment of Limited Partnership of Santa Juanita Limited Dividend Partnership and Amendment No. 2 to the Amended and Restated Agreement of Limited Partnership Exhibit 10.23 to Form 10-K Report for the year ended March 30, 1994 (File No. 0-17619) Amendment No. 1 to Santa Juanita Limited Dividend Partnership L.P. Amended and Restated Agreement of Limited Partnership (Replaces in its entirety Exhibit 10.24 hereof.) Exhibit 10.1 to Form 10-Q Report for the period ended September 29, 1995 (File No. 0-17619) Amendment No. 2 to Santa Juanita Limited Dividend Partnership L.P. Amended and Restated Agreement of Limited Partnership Exhibit 10.2 to Form 10-Q Report for the period ended September 29, 1995 (File No. 0-17619) Vista Del Mar Limited Dividend Partnership Amended and Restated Agreement and Certificate of Limited Partnership Exhibit 10.1 to Form 10-K Report for the year ended March 30, 1989 (File No. 33-20391) Certificate of Amendment of Limited Partnership of Vista Del Mar Limited Dividend Partnership and Amendment No. 1 to the Amended and Restated Agreement and Certificate of Limited Partnership Exhibit 10.25 to Form 10-K Report for the year ended March 30, 1994 (File No. 0-17619) Amendment No. 1 to Vista del Mar Limited Dividend Partnership L.P. Amended and Restated Agreement of Limited Partnership (Replaces in its entirety Exhibit 10.28 hereof.) Exhibit 10.3 to Form 10-Q Report for the period ended September 29, 1995 (File No. 0-17619) Amendment No. 2 to Vista del Mar Limited Dividend Partnership L.P. Amended and Restated Agreement of Limited Partnership Exhibit 10.4 to Form 10-Q Report for the period ended September 29, 1995 (File No. 0-17619) Amended and Restated Articles of Partnership in Commendam of Winnsboro Homes Limited Partnership Exhibit 10.1 to Form 10-Q Report for the period ended December 30, 1989 (File No. 0-17619) The B & V, Ltd. Investment Agreement Exhibit 10.2 to Form 10-Q Report for the period ended September 29, 1994 (File No. 0-17619) The B & V Phase I, Ltd. Investment Agreement Exhibit 10.3 to Form 10-Q Report for the period ended September 29, 1994 (File No. 0-17619) Letter to the Securities and Exchange Commission from Reznick Group, P.C., dated November 9, 2012 Exhibit 16.1 to Current Report on Form 8-K filed on November 9, 2012 *31.1
